As filed with the Securities and Exchange Commission on March 14 , 2008 Registration No.333- 142986 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No. 3 to FORM S-3 REGISTRATION STATEMENT Under The Securities Act of TELKONET, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 87-0627421 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 20374 Seneca Meadows Parkway, Germantown, Maryland 20876 (240)912-1800 (Address, Including Zip Code, and Telephone Number, Including Area Code of Registrant’s Principal Executive Offices) Jason Tienor Chief Executive Officer 20374 Seneca Meadows Parkway Germantown, Maryland (Name and Address, Including Zip Code, of Agent for Service) (240)912-1800 (Telephone Number, Including Area Code, of Agent for Service) copy to: William J. Conti, Esq. Baker & Hostetler LLP 1050 Connecticut Avenue,
